TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00012-CR


                                   Ex parte Miguel Macias


              FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-DC-19-300298, THE HONORABLE P. DAVID WAHLBERG, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Miguel Macias has filed a motion to dismiss his appeal. The motion is

signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion and

dismiss the appeal. See id.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

Dismissed on Appellant’s Motion

Filed: February 11, 2021

Do Not Publish